In an action to recover damages for wrongful death and conscious pain and suffering, defendants Brookhattan Utilities, Inc., and Anthony Daehille appeal, as limited by their brief, from so much of an order of the Supreme Court, Richmond County, dated March 8, 1971, as, on reargument, adhered to the original decision directing that said defendants furnish plaintiff with a supplemental bill of particulars. Order affirmed insofar as appealed from, with $10 costs and disbursements. If appellants are not in possession of the particulars sought, they may so state; and they may likewise state that they intend to rely upon the proof adduced by plaintiff’s witnesses on the issues of contributory negligence (Dunson v. Kirtland, 235 App. Div. 854; Heddy v. Dairymen’s League Co-op. Assn., 242 App. Div. 687; Anton v. Boal, 270 App. Div. 1035; Pascale v. City of New York, 277 App. Div. 1004). Hopkins, Acting P. J., Shapiro, Gulotta, Christ and Benjamin, JJ., concur.